DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 06/02/2021.
Claims 1-20 are currently pending and have been examined.
Information Disclosure Statement
The information disclosure statement filed 06/02/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the WO-2020219161 document has not been considered.
Additionally, the Response to the Non-Final Office Action listed in the “Non-Patent Literature” section of the 06/02/2021 information disclosure statement has not been considered because the filing date listed for the reference on the information disclosure statement appears to be incorrect.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 9-11, 13, 16, and 18-20 of U.S. Patent No. 11,055,753. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4, 6, 9-11, 13, 16, and 18-20 of U.S. Patent No. 11,055,753 anticipate claims 1-20 of the instant application. Specifically, as shown in the table below, U.S. Patent No. 11,055,753 is to a species of the genus of the instant application (see MPEP 804(II0(B)(1)).
Application 17336574
U.S. Patent No. 11,055,753
Claim 1: A method comprising: receiving, by one or more processors, experience related information with a future experience date for a user

computing, by the one or more processors, a subscription value as a function of the future experience date and a second date, the subscription value comprising an amortized value portion, the subscription value representing an amount of resources that will be available to be used for accessing an experience on the future experience date


training a machine learning technique to process training data comprising data associated with one or more users, the training being performed by: retrieving a portion of the training data from a storage device







utilizing the machine learning technique to estimate an attribute for the one or more users based on the extracted features


and updating parameters of the machine learning technique based on the estimated attribute for the one or more users


searching, based on the subscription value, a plurality of experience related resources that are available for access on the experience date to identify candidate experience related resources




and identifying, based on an output of the machine learning technique comprising the estimated attribute, a subset of the candidate experience related resources, the subset of the candidate experience related resources being presented to the user via an interface


Claim 1: A computer-implemented method comprising: receiving, by one or more processors, travel information with a travel date for a user

computing, by the one or more processors, a subscription value as a function of a booking date and the travel date, the travel date being later than the booking date, and the subscription value comprising an accumulated value portion and an amortized value portion representing a total amount of resources that will be available to be used for consuming a travel service on the travel date

training a machine learning technique to establish a relationship between historical travel activities and classifications of users by processing training data comprising the historical travel activities derived from a plurality of users, the training being performed by: retrieving a portion of the training data from a storage device, the portion of the training data comprising historical travel activities of a given user of the plurality of users and a known classification of the given user

utilizing the machine learning technique to estimate a classification for the given user based on the extracted historical travel activities features

and updating parameters of the machine learning technique to map the estimated classification for the given user to the known classification of the given user

determining, by the one or more processors, a minimum travel value and a maximum purchase amount based on the computed subscription value; searching, by the one or more processors, a plurality of travel services that are available on the travel date to identify candidate travel services each having a first cost that exceeds the minimum travel value

selecting a portion of the subset of the candidate travel services based on the generated classification of the user; and generating, by the one or more processors, for display in a graphical user interface to the user, one or more interactive visual representations of the selected portion of the subset of the candidate travel services
Claim 2: wherein the experience related information comprises travel information, wherein the future experience date comprises a future travel date, 

and wherein the plurality of experience related resources comprises a plurality of travel services
Claim 1: receiving, by one or more processors, travel information with a travel date for a user


searching, by the one or more processors, a plurality of travel services that are available on the travel date
Claim 3: determining, by the one or more processors, a minimum experience value and a maximum purchase amount based on the computed subscription value, 

wherein each of the candidate experience related resources are associated with a first cost that exceeds the minimum experience value, 

and wherein identifying the subset further comprises: identifying, by the one or more processors, experience related resources that each have a second cost that is less than the maximum purchase amount
Claim 1: determining, by the one or more processors, a minimum travel value and a maximum purchase amount based on the computed subscription value

a plurality of travel services that are available on the travel date to identify candidate travel services each having a first cost that exceeds the minimum travel value

selecting, by the one or more processors, a subset of the candidate travel services that each have a second cost that is less than the maximum purchase amount
Claim 4: wherein the attribute comprises a classification of the user, 



further comprising: training the machine learning technique to establish a relationship between historical user activity information and classifications of users by processing training data comprising the user activity information derived from a plurality of users;

and applying the machine learning technique to user information associated with the user to generate a classification for the user
Claim 1: selecting a portion of the subset of the candidate travel services based on the generated classification of the user


training a machine learning technique to establish a relationship between historical travel activities and classifications of users by processing training data comprising the historical travel activities derived from a plurality of users

applying the machine learning technique to travel activity information associated with the user to generate a classification for the user
Claim 5: generating, by the one or more processors, for display in the interface, one or more interactive visual representations of the identified subset of the candidate experience related resources
Claim 1: generating, by the one or more processors, for display in a graphical user interface to the user, one or more interactive visual representations of the selected portion of the subset of the candidate travel services
Claim 6: wherein the machine learning technique comprises a neural network
Claim 2: wherein the machine learning technique comprises a neural network
Claim 7: wherein the training data comprises user activity information associated with the one or more users
Claim 1: retrieving a portion of the training data from a storage device, the portion of the training data comprising historical travel activities of a given user of the plurality of users and a known classification of the given user
Claim 8: wherein the user activity information comprises a number of reservations made by each of the one or more users, a subscription duration of each of the one or more users, a distance to travel destination of each of the one or more users, a margin amount of each of the one or more users, a reservation frequency of each of the one or more users, a cancelation frequency of each of the one or more users, and a classification of each of the one or more users
Claim 3: the training data comprises a number of reservations made by each of the plurality of users, a subscription duration of each of the plurality of users, a distance to travel destination of each of the plurality of users, a margin amount of each of the plurality of users, a reservation frequency of each of the plurality of users, a cancelation frequency of each of the plurality of users, and the user classification of each of the plurality of users
Claim 9: wherein the subscription value further comprises an accumulated value portion computed by: determining a time interval between the second date and the future experience date; and accumulating the subscription value over the determined time interval
Claim 4: the accumulated value portion of the subscription value by: determining a time interval between the booking date and the travel date; and accumulating the subscription value over the determined time interval
Claim 10: computing the amortized value portion of the subscription value by: determining an annual cost of a subscription of the user; dividing the annual cost by a specified repeated time interval; determining a number of times the time interval repeats between the future experience date and the second date; and computing the amortized value as a function of the divided annual cost and the determined number of times
Claim 6: computing the amortized value portion of the subscription value by: determining an annual cost of a subscription of the user; dividing the annual cost by a specified repeated time interval in a year; determining a number of times the time interval repeats between the booking date and the travel date; and computing the amortized value as a function of the divided annual cost and the determined number of times
Claim 11: wherein a maximum purchase amount is determined as a function of the amortized value portion
Claim 9: the maximum purchase amount is determined as a function of the amortized value portion and the accumulated value portion
Claim 12: wherein the maximum purchase amount is determined based on an adjusted average of the amortized value portion and an accumulated value portion
Claim 10: wherein the maximum purchase amount is determined based on an adjusted average of the amortized value portion and the accumulated value portion
Claim 13: wherein the adjusted average is adjusted based on an expected margin value, and wherein the expected margin value is computed based on at least one of a length of time between the second date and the future experience date or a type of experience
Claim 11: wherein the adjusted average is adjusted based on an expected margin value, wherein the expected margin value is positive or negative, and wherein the expected margin value is computed based on at least one of a length of time between the booking date and the travel date or a type of travel service
Claim 14: wherein the plurality of experience related resources comprise at least one of hotels, rental cars, airfares, homes/residences, experiential travel, guided tours, cruises, train fares, private aviation, bespoke travel, event-based travel, or space travel
Claim 13: wherein the travel services comprise at least one of hotels, rental cars, airfares, homes/residences, experiential travel, guided tours, cruises, train fares, private aviation, bespoke travel, event-based travel, or space travel
Claim 15: receiving a user selection of a visual representation of a given one of the candidate experience related resources via the interface; reserving the given experience related resource for the user; and preventing the user from searching for additional experience related resources until the reserved experience related resource expires or is consumed
Claim 16: receiving a user selection of a visual representation of the one or more visual representations via the graphical user interface; reserving the travel service for the user associated with the selected visual representation; and preventing the user from searching for additional travel services until the reserved travel service expires or is consumed
Claim 16: wherein the attribute represents a measure of user activeness
Claim 13: the generated classification of the user represents a first measure of user activeness, and…the generated classification of the user represents a second measure of user activeness
Claim 17: wherein a first user classification indicates user activity with a subscription service that exceeds a threshold amount and a second user classification indicates user activity with the subscription service that is less than the threshold amount
Claim 18: wherein a first user classification indicates user activity with a subscription service that exceeds a threshold amount and a second user classification indicates user activity with the subscription service that is less than the threshold amount
Claim 18: A system comprising: a memory that stores instructions; and one or more processors on a server configured by the instructions to perform operations

For remaining limitations, see the table entry for claim 1 above
Claim 19: A system comprising: a memory that stores instructions; and one or more processors on a server configured by the instructions to perform operations

For remaining limitations, see the table entry of claim 1 limitations applied to instant claim 1 above
Claim 19: see claim 2 entry above
See limitations from claim 1 applied to instant claim 2 above
Claim 20: A non-transitory computer-readable medium comprising instructions stored thereon that are executable by at least one processor to cause a computing device to perform operations

For remaining limitations, see the table entry for claim 1 above
Claim 20: A non-transitory computer-readable medium comprising instructions stored thereon that are executable by at least one processor to cause a computing device to perform operations

For remaining limitations, see the table entry of claim 1 limitations applied to instant claim 1 above


Claims 1-20 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 18-19 of U.S. Patent No. 11,263,559 in view of Twig et al. (U.S. Pre-Grant Publication No. 2019/0065564). Claims 1 and 6 of U.S. Patent No. 11,263,559 teach: 
Application 17336574
U.S. Patent No. 11,263,559
Claim 1: A method comprising: receiving, by one or more processors, experience related information with a future experience date for a user



computing, by the one or more processors, a subscription value as a function of the future experience date and a second date, the subscription value comprising an amortized value portion, the subscription value representing an amount of resources that will be available to be used for accessing an experience on the future experience date







training a machine learning technique to process training data comprising data associated with one or more users, the training being performed by: retrieving a portion of the training data from a storage device


utilizing the machine learning technique to estimate an attribute for the one or more users based on the extracted features

and updating parameters of the machine learning technique based on the estimated attribute for the one or more users

searching, based on the subscription value, a plurality of experience related resources that are available for access on the experience date to identify candidate experience related resources



and identifying, based on an output of the machine learning technique comprising the estimated attribute, a subset of the candidate experience related resources, 


Claim 1: A computer-implemented method comprising: receiving, by one or more processors, travel information for a subscriber of a travel-based subscription service, the travel information comprising a booking date and a travel date

Claim:1 computing, by the one or more processors, a subscription value for the subscriber based on the travel information, the subscription value determining which travel services from a plurality of travel services are available for reservation by the subscriber under the travel-based subscription service, and the subscription value being proportional to, and being a function of, a duration between the booking date and the travel date
Claim 6: the subscription value comprises an accumulated value portion and an amortized value portion

Claim 1: training a machine learning technique to process training data comprising data associated with one or more users, the training being performed by: retrieving a portion of the training data from a storage device


utilizing the machine learning technique to estimate an attribute for the one or more users based on the extracted features

and updating parameters of the machine learning technique based on the estimated attribute for the one or more users

searching, by the one or more processors, a list of the travel services available for reservation that are also available on the travel date to identify candidate travel services each having a cost that corresponds to the computed subscription value

searching, by the one or more processors, a list of the travel services available for reservation that are also available on the travel date to identify candidate travel services each having a cost that corresponds to the computed subscription value...identifying, based on an output of the machine learning technique comprising the estimated attribute, a subset of the identified candidate travel services
Claim 18: A system comprising: a memory that stores instructions; and one or more processors on a server configured by the instructions to perform operations

For remaining limitations, see the table entry for claim 1 above
Claim 18: A system comprising: a memory that stores instructions; and one or more processors on a server configured by the instructions to perform operations

For remaining limitations, see the table entry of claim 1 and 6 limitations applied to instant claim 1 above
Claim 20: A non-transitory computer-readable medium comprising instructions stored thereon that are executable by at least one processor to cause a computing device to perform operations

For remaining limitations, see the table entry for claim 1 above
Claim 19: A non-transitory computer-readable medium comprising instructions stored thereon that are executable by at least one processor to cause a computing device to perform operations

For remaining limitations, see the table entry of claim 1 and 6 limitations applied to instant claim 1 above


As shown above, claims 1 and 6 of reference Patent No. 11,263,559 do not explicitly teach the candidate experiences related resources being presented to the user via an interface. However, Twig teaches in Fig. 3 interface 300, and [0061] (“Each row for a search result includes a graphical representation of the candidate hotel reservation's information”) candidate travel experiences being presented to a user via an interface.
One of ordinary skill in the art would have recognized that applying the known technique of presenting candidate travel experiences in an interface of Twig to the system of Patent No. 11,263,559 would have yielded predictable results and resulted in an improved system. It would have been recognized that applying this technique of Twig to the teaching of Patent No. 11,263,559 would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such an interface. Further, applying an interface to present candidate travel experiences to Patent No. 11,263,559 would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient review of the candidate travel experiences by the user, particularly using the filter functionality of the Twig interface discussed in [0062]. By incorporating the Twig interface, the combined system would allow the user to further refine the list of candidate experiences.
The corresponding system claim 18 and non-transitory computer readable medium claim 20 have also been rejected for these reasons. For these reasons dependent claims 2-17 and 19 are also rejected.
	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 666.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 614.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0084] recites “…third-party application 666…” when it appears it should recite “…third-party application 640…”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, and 5-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite offering a plurality of travel service options to a user. 
As an initial matter, claims 1-17 fall into at least the “process” category of statutory subject matter. Claims 18 and 19 fall into at least the “machine” category of statutory subject matter. Finally, claim 20 falls into at least the “manufacture” category of statutory subject matter. Therefore, all claims fall into at least of the statutory categories. Eligibility analysis proceeds to Step 2A.
Claim 1 recites the concept of selecting a plurality of travel experiences to a user which is a certain method of organizing human activity including commercial interactions. A method comprising: receiving experience related information with a future experience date for a user; computing a subscription value as a function of the future experience date and a second date, the subscription value comprising an amortized value portion, the subscription value representing an amount of resources that will be available to be used for accessing an experience on the future experience date; searching, based on the subscription value, a plurality of experience related resources that are available for access on the experience date to identify candidate experience related resources; and identifying, based on an output comprising the estimated attribute, a subset of the candidate experience related resources, the subset of the candidate experience related resources being presented to the user all, as a whole, fall under the category of commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of one or more processors and an interface. These recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. The claim also recites the additional elements of: “training a machine learning technique to process training data comprising data associated with one or more users, the training being performed by: retrieving a portion of the training data from a storage device; extracting features from the training data for the one or more users; utilizing the machine learning technique to estimate an attribute for the one or more users based on the extracted features; and updating parameters of the machine learning technique based on the estimated attribute for the one or more users”. These recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception to the technological environment of machine learning. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and applying the abstract idea to the technological environment of machine learning. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of one or more processors and an interface amounts to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, the additional elements of “training a machine learning technique to process training data comprising data associated with one or more users, the training being performed by: retrieving a portion of the training data from a storage device; extracting features from the training data for the one or more users; utilizing the machine learning technique to estimate an attribute for the one or more users based on the extracted features; and updating parameters of the machine learning technique based on the estimated attribute for the one or more users” are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception to the technological environment of machine learning. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components and applying the abstract idea to a technological environment cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-3 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 5 further limits the abstract idea of claim 1 while introducing the additional element of interactive visual representations on the interface. The claim does not integrate the abstract idea into a practical application because the element of interactive visual representations on the interface is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 6 further limits the abstract idea of claim 1 while introducing the additional element of a neural network. The claim does not integrate the abstract idea into a practical application because the element of a neural network is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the additional elements from claim 1 still amounts to no more than mere instructions to apply the exception to the technological environment of neural networks. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception to a technological environment provide an inventive concept. The claim is not patent eligible.
Claims 7-17 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 18 recites the concept of selecting a plurality of travel experiences to a user which is a certain method of organizing human activity including commercial interactions. Receiving experience related information with a future experience date for a user; computing a subscription value as a function of the future experience date and a second date, the subscription value comprising an amortized value portion, the subscription value representing an amount of resources that will be available to be used for accessing an experience on the future experience date; searching, based on the subscription value, a plurality of experience related resources that are available for access on the experience date to identify candidate experience related resources; and identifying, based on an output comprising the estimated attribute, a subset of the candidate experience related resources, the subset of the candidate experience related resources being presented to the user all, as a whole, fall under the category of commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a system, a memory that stores instructions, one or more processors on a server configured by the instructions to perform operations, and an interface. These recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. The claim also recites the additional elements of: “training a machine learning technique to process training data comprising data associated with one or more users, the training being performed by: retrieving a portion of the training data from a storage device; extracting features from the training data for the one or more users; utilizing the machine learning technique to estimate an attribute for the one or more users based on the extracted features; and updating parameters of the machine learning technique based on the estimated attribute for the one or more users”. These recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception to the technological environment of machine learning. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and applying the abstract idea to the technological environment of machine learning. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a system, a memory that stores instructions, one or more processors on a server configured by the instructions to perform operations, and an interface amounts to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, the additional elements of “training a machine learning technique to process training data comprising data associated with one or more users, the training being performed by: retrieving a portion of the training data from a storage device; extracting features from the training data for the one or more users; utilizing the machine learning technique to estimate an attribute for the one or more users based on the extracted features; and updating parameters of the machine learning technique based on the estimated attribute for the one or more users” are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception to the technological environment of machine learning. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components and applying the abstract idea to a technological environment cannot provide an inventive concept. The claim is not patent eligible.
Claim 19 further limits the abstract idea of claim 18 without adding any new additional elements. Therefore, by the analysis of claim 18 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 20 recites the concept of selecting a plurality of travel experiences to a user which is a certain method of organizing human activity including commercial interactions. Receiving experience related information with a future experience date for a user; computing a subscription value as a function of the future experience date and a second date, the subscription value comprising an amortized value portion, the subscription value representing an amount of resources that will be available to be used for accessing an experience on the future experience date; searching, based on the subscription value, a plurality of experience related resources that are available for access on the experience date to identify candidate experience related resources; and identifying, based on an output comprising the estimated attribute, a subset of the candidate experience related resources, the subset of the candidate experience related resources being presented to the user all, as a whole, fall under the category of commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a non-transitory computer-readable medium comprising instructions stored thereon that are executable by at least one processor to cause a computing device to perform operations, at least one processor, a computing device, and an interface. These recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. The claim also recites the additional elements of: “training a machine learning technique to process training data comprising data associated with one or more users, the training being performed by: retrieving a portion of the training data from a storage device; extracting features from the training data for the one or more users; utilizing the machine learning technique to estimate an attribute for the one or more users based on the extracted features; and updating parameters of the machine learning technique based on the estimated attribute for the one or more users”. These recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception to the technological environment of machine learning. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and applying the abstract idea to the technological environment of machine learning. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a non-transitory computer-readable medium comprising instructions stored thereon that are executable by at least one processor to cause a computing device to perform operations, at least one processor, a computing device, and an interface amounts to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, the additional elements of “training a machine learning technique to process training data comprising data associated with one or more users, the training being performed by: retrieving a portion of the training data from a storage device; extracting features from the training data for the one or more users; utilizing the machine learning technique to estimate an attribute for the one or more users based on the extracted features; and updating parameters of the machine learning technique based on the estimated attribute for the one or more users” are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception to the technological environment of machine learning. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components and applying the abstract idea to a technological environment cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7-9, 11, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Twig et al. (U.S. Pre-Grant Publication No. 2019/0065564) in view of Blau (U.S. Pre-Grant Publication No. 2002/0138312).
Regarding claim 1, Twig teaches:
A method comprising: receiving, by one or more processors, experience related information with a future experience date for a user (see Fig. 2 and [0039]-[0058] for overall method; see [0040] “the search engine 110 of the search system 105 may receive the search request for one or more travel reservations. The search request may include search parameters which include at least a location parameter, a start date (e.g., check-in date), and an end date (e.g., check-out date)”)
training a machine learning technique to process training data comprising data associated with one or more users, the training being performed by: retrieving a portion of the training data from a storage device; extracting features from the training data for the one or more users (see [0036] “The machine learning models 119 may be configured to generate a prediction of user behavior related to a travel search request and travel bookings, and may be trained on a dataset of prior searches, prior user behavior, prior cancellations, and prior bookings (e.g., found by reservation histories 118)” retrieving training data including prior bookings from histories 118, which are stored in databases 112 per [0036], and extracting prior user behavior)
utilizing the machine learning technique to estimate an attribute for the one or more users based on the extracted features; and updating parameters of the machine learning technique based on the estimated attribute for the one or more users (see [0057] “the search engine may apply the machine learning models 119 to assign a weight to each search result indicating a likelihood that the user will book the corresponding travel book. For example, the machine learning model 119 may be applied to a search result for a given hotel, with its respective hotel information as input parameters (e.g., distance, location, price, loyalty program affiliation, star rating) to generate a prediction the user will book that particular hotel. Each hotel may be assigned a weight according to this machine learning model (which may then be re-trained using the outcome of the eventual travel booking.)” Attribute is the likelihood of purchasing the travel bookings. ML model is updated based on likelihood weightings compare with actual user decision)
searching, based on a travel policy, a plurality of experience related resources that are available for access on the experience date to identify candidate experience related resources (see [0037] “The search request may include a location parameter specifying a region of New York City (e.g., SoHo neighborhood) and a start and end date of Nov. 10, 2018 to Nov. 15, 2018 (i.e., five nights). In response to such a query, the search engine 110 may (1) fetch all hotels available for this search”)
and identifying, based on an output of the machine learning technique comprising the estimated attribute, a subset of the candidate experience related resources, the subset of the candidate experience related resources being presented to the user via an interface (see [0057] “the search engine may apply the machine learning models 119 to assign a weight to each search result indicating a likelihood that the user will book the corresponding travel book… a positive or larger weight from the machine learning model can represent a higher likelihood that the user would select the respective travel booking (and is therefore displayed first)” and [0058] “At step 214, after processing the search results, the search engine 110 may return the modified search results of the search request to the client application 106. The search engine 110 may generate a graphical user interface 108 comprised of a listing of the search results” for using machine learning weightings to identify a subset of positively weighted results to display on interface first)
Twig further teaches the search results are generated in consideration of a travel policy that limits which users can select which types of travel experiences in at least [0047] (“For example, the corporate travel expense policy may specify different policies for different users, such as only executives can make a business class airline booking…”). However, Twig does not explicitly teach a computing a subscription value, comprising an amortized portion and representing an amount of resources that will be available to be used for accessing an experience on a future experience date. as a function of the future experience date and a second date. However, Blau teaches:
computing, by the one or more processors, a subscription value as a function of the future experience date and a second date, the subscription value comprising an amortized value portion, the subscription value representing an amount of resources that will be available to be used for accessing an experience on the future experience date (see Fig. 3 and [0031] “FIG. 3 shows in successive vertical columns from left to right the steps by which the Club's computer continually updates the member's status with the Club and makes available increasing member benefits as the years of membership go by” and the various values determined in [0032]-[0035] (after one year after the start of the membership, a member is eligible for one bedroom condo for one week, after two years the user can use a two bedroom condo for one week, etc.) for subscription value based on subscription start date and future experience date. See [0032] “In the first year (e.g., 2001) a new member's profile is established and kept up to date as the member makes periodic dues payments to the Club” for amortized portion of the subscription value, which is amortized monthly per [0023])
In combination Twig and Blau teach searching for candidate experiences based on a subscription value. Specifically, instead of limiting search results based on policy rules, in combination the search results would be limited to the rights accrued by the user over the course of their subscription. 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of a Club membership value limiting the travel search results of Blau for the travel policy limiting the travel search results of Twig. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 2, the combination of Twig and Blau teaches all of the limitations of claim 1 above. Twig further teaches:
wherein the experience related information comprises travel information, wherein the future experience date comprises a future travel date (see [0040] “the search engine 110 of the search system 105 may receive the search request for one or more travel reservations. The search request may include search parameters which include at least a location parameter, a start date (e.g., check-in date), and an end date (e.g., check-out date)”)
and wherein the plurality of experience related resources comprises a plurality of travel services (see [0037] “The search request may include a location parameter specifying a region of New York City (e.g., SoHo neighborhood) and a start and end date of Nov. 10, 2018 to Nov. 15, 2018 (i.e., five nights). In response to such a query, the search engine 110 may (1) fetch all hotels available for this search”)
Regarding claim 5, the combination of Twig and Blau teaches all of the limitations of claim 1 above. Twig further teaches:
generating, by the one or more processors, for display in the interface, one or more interactive visual representations of the identified subset of the candidate experience related resources (see Fig. 3 for interface display of search results, particularly elements 306. Also see [0061] “Each row for a search result includes a graphical representation of the candidate hotel reservation's information, as well as a selection user interface element 306 configured to, when activated by user input, select the corresponding search result for fulfilling the search request” for visual representations being interactive)
Regarding claim 7, the combination of Twig and Blau teaches all of the limitations of claim 1 above. Twig further teaches:
wherein the training data comprises user activity information associated with the one or more users (see [0036] “The machine learning models 119 may be configured to generate a prediction of user behavior related to a travel search request and travel bookings, and may be trained on a dataset of prior searches, prior user behavior, prior cancellations, and prior bookings (e.g., found by reservation histories 118)”)
Regarding claim 8, the combination of Twig and Blau teaches all of the limitations of claim 1 above. Twig further teaches:
wherein the user activity information comprises a number of reservations made by each of the one or more users,  (see [0036] “the databases 112 may store other information related to travel bookings, such as a corporate travel expenditure policy and other policies 114, the current user's profile and other user profiles 116, reservation histories 118 that detail the user's current, prior, and future travel bookings, and user interactions with the search system 105 (e.g., UI analytics)…The machine learning models 119 may be configured to generate a prediction of user behavior related to a travel search request and travel bookings, and may be trained on a dataset of prior searches, prior user behavior, prior cancellations, and prior bookings (e.g., found by reservation histories 118)” for number/frequency of reservations and cancellation frequency. See [0047] “The corporate travel expense policy may include a general spending limit (e.g., $300/night), as well as itemized spending limits (e.g., up to $500/night for designated high-spend areas, or up to $500/night for a given user profile based on their title in the company)” for user classification. See [0050] “the search engine 110 may increase the target cost based on a determination that the given user has rarely or infrequently selected travel booking with personal user rewards, based on a conclusion that the given user requires a greater incentive for selecting travel bookings below the target cost. Similarly, the search engine may decrease the target cost based on a determination that the given user historically selects a travel booking with personal user rewards based on a conclusion that the given user requires less incentive, and further to increase the amount of corporate savings on travel expenditure” for margin amount relative to target cost. See [0056] “The weighing system takes into account relevant factors such as: the hotel's distance from the searched location” for resource distance to the travel location of the user)
Twig does not explicitly teach a subscription duration for a user being part of user activity information. However, Blau teaches:
wherein the user activity information comprises a subscription duration of each of the one or more users and a classification of each of the one or more users (see [0032] “After one membership year the member is entitled to the Right to Use Vacation Interest a one bedroom unit at the Club's home resort or in another affiliated exchange organization resort at a mutually satisfactory time. The member's dues payments to the Club for the second year of his/her membership qualify the member to a tight to use a two bedroom unit for one week” for length of membership being used to determine travel options. Each year of subscription moves the user up to a new classification (1-year, 2-year, etc. subscriber))
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of a Club membership value limiting the travel search results of Blau for the travel policy limiting the travel search results of Twig. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 9, the combination of Twig and Blau teaches all of the limitations of claim 1 above. Twig does not explicitly teach a subscription value, as discussed above regarding claim 1. However Blau further teaches:
wherein the subscription value further comprises an accumulated value portion computed by: determining a time interval between the second date and the future experience date (see [0032] “a new member's profile is established and kept up to date as the member makes periodic dues payments to the Club after paying the one-time enrollment fee. After one membership year the member is entitled to the Right to Use Vacation Interest a one bedroom unit at the Club's home resort or in another affiliated exchange organization resort at a mutually satisfactory time” one year time interval between the enrollment date and future travel date over which a one-time enrollment fee and periodic payments are to be accumulated)
and accumulating the subscription value over the determined time interval (see [0049] “The Club's ongoing, recurring billing service 28 (which may be operated by the Club or by an outside organization) process member payments to the Club's bank account 27 by charging the member's credit card 17”. Also see [0010] for the computer performing record keeping of payments)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the accumulation of membership value between the membership start date and a future travel date of Blau with the travel searching system of Twig and Blau. As Blau states in [0010] “the resort owner is able to offer, in addition to a new member's specified right to use a Right to Use Vacation Interest unit, additional amenities which increase over time, making it more attractive for a member to stay and take advantage of these increasing amenities or benefits. This, in turn, is advantageous to the resort owner because it tends to stabilize the membership base to people who have shown themselves appreciative of the benefits of membership and are compatible with the spirit of the resort, and obviating the cost of attracting new members to replace those who leave”. By accumulating value over time in the membership and making future travel amenities more valuable in turn, the combined system can have a higher retention rate for customers, reducing cost from customer turnover/churn. 
Regarding claim 11, the combination of Twig and Blau teaches all of the limitations of claim 1 above. Twig teaches travel policy limits in [0047], but Twig does not explicitly teach a subscription value with an amortized portion. However, Blau further teaches:
wherein a maximum purchase amount is determined as a function of the amortized value portion (see [0032]-[0034] for the members’ monthly dues payments, the amortized portion, qualifying the user for different amounts/sizes of travel resources)
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of a Club membership value limiting the travel search results of Blau for the travel policy limiting the travel search results of Twig. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 14, the combination of Twig and Blau teaches all of the limitations of claim 1 above. Twig further teaches:
wherein the plurality of experience related resources comprise at least one of hotels, rental cars, airfares, homes/residences, experiential travel, guided tours, cruises, train fares, private aviation, bespoke travel, event-based travel, or space travel (see [0038] “a travel booking or reservation may refer to any travel fare, reservation, itinerary item, or travel-related item, including airline fares, railway fares, automobile rentals, hotel reservations, short-term rentals, etc.”)
Regarding claim 18, Twig teaches:
A system comprising: a memory that stores instructions (see Fig. 1 and [0031] for the overall system. See [0070] “The system memory may include permanent memory (ROM) 24 and random-access memory (RAM) 25” and [0073] “The computer system 20 has a file system 36, in which the operating system 35 may be stored, as well as additional program applications 37, other program modules 38, and program data 39” 
and one or more processors on a server configured by the instructions to perform operations (see [0034] “servers 104 mentioned below…may be any computing device, desktop, laptop, handheld device, smartphone, tablet device, physical server, computer server, host, or any other electronic device suitable for executing software program code as described herein” and [0070] “the computer system 20 (which may be a personal computer or a server) includes a central processing unit 21”)
Regarding the remaining limitations of claim 18, please see the rejection of claim 1 above.
Regarding claim 19, the combination of Twig and Blau teaches all of the limitations of claim 18 above. Regarding the limitations introduced in claim 19, please see the rejection of claim 2 above.
Regarding claim 20, Twig teaches:
A non-transitory computer-readable medium comprising instructions stored thereon that are executable by at least one processor to cause a computing device to perform operations (see [0076] “the methods may be stored as one or more instructions or code on a non-transitory computer-readable medium. Computer-readable medium includes data storage. By way of example, and not limitation, such computer-readable medium can comprise RAM, ROM, EEPROM, CD-ROM, Flash memory or other types of electric, magnetic, or optical storage medium, or any other medium”)
Regarding the remaining limitations of claim 20, please see the rejection of claim 1 above.
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Twig in view of Blau and Aydin et al. (U.S. Pre-Grant Publication No. 2015/0142580, hereafter known as Aydin).
Regarding claim 4, the combination of Twig and Blau teaches all of the limitations of claim 1 above. Twig further teaches:
training the machine learning technique to establish a relationship between historical user activity information and weights for search results of users by processing training data comprising the user activity information derived from a plurality of users (see [0036] “The machine learning models 119 may be configured to generate a prediction of user behavior related to a travel search request and travel bookings, and may be trained on a dataset of prior searches, prior user behavior, prior cancellations, and prior bookings (e.g., found by reservation histories 118)” and [0057] for retraining model to establish the relationship between the user activity and weighting of results)
and applying the machine learning technique to user information associated with the user to generate weights for search results for the user (see [0057] “the search engine may apply the machine learning models 119 to assign a weight to each search result indicating a likelihood that the user will book the corresponding travel book. For example, the machine learning model 119 may be applied to a search result for a given hotel, with its respective hotel information as input parameters (e.g., distance, location, price, loyalty program affiliation, star rating) to generate a prediction the user will book that particular hotel”)
However, Twig and Blau do not explicitly teach using the machine learning technique to establish a relationship between user activity and a classification of the user. Aydin teaches:
wherein the attribute comprises a classification of the user (see [0055] “The classifier 33 may then utilize these clusters and vector at 570 to assign each low-purchasing customers to an appropriate cluster. In particular, the classifier 33 may assign customers with insufficient purchase history data 335 to the clusters obtained at 560 based the obtained clustering vector for the high-purchase customers and demographic data of both the high-purchase customers and the low-purchase customers”)
further comprising: training the machine learning technique to establish a relationship between historical user activity information and classifications of users (see [0056] “the classifier 33 may use multiple classification methods, and may select the classification that provides the best results. To this end, the classifier 33 may use a cross-validation algorithm to ascertain the quality of the classification results. In accordance with the cross-validation algorithm, the classifier 33 may divide the training data into portions, run the classification method on one portion, and test if the results are able to recover the response variable of the remaining portion”)
and applying the machine learning technique to user information associated with the user to generate a classification for the user (see [0020] “The classifier 33 may include one or more firmware and/or software instructions, routines, modules, etc. that the e-commerce system 30 may execute in order to classify, group, or cluster customers of the e-commerce system 30 into classes, groups, or clusters of customers that exhibit similar purchasing habits” and [0055] “the classifier 33 may use a machine learning classification algorithm to analyze the clustering vector”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the clustering of users using machine learning of Aydin with the machine learning to determine weights for search results of Twig and Blau. As Aydin states in [0002] “As a result of providing such products and/or services, the e-commerce website may obtain extensive amounts of data about their customer base. Such customer data may aid the e-commerce website to provide products and/or services that are relevant and/or otherwise desirable to a particular customers” and [0003] “an e-commerce website may attempt to identify groups of customers with similar interests or similar lifestyles. The e-commerce website may analyze these identified groups to derive generalizations regarding members of the group. The e-commerce website may then tailor its services to members of each group based upon the derived generalizations”. Therefore, by grouping customers using machine learning, the combined system could use the same/similar weights of search results for users in the same group. The similar weightings by user group would ensure the system is tailored to user interests.
Regarding claim 17, the combination of Twig and Blau teaches all of the limitations of claim 1 above. As discussed above, Twig teaches using machine learning to determine a weight for how likely a user is to select a travel candidate. However, Twig and Blau do not explicitly teach classifications for user activity above and below a threshold of user activeness. Aydin further teaches:
wherein a first user classification indicates user activity with a subscription service that exceeds a threshold amount and a second user classification indicates user activity with the subscription service that is less than the threshold amount (see [0021] “the e-commerce system 30 may tailor the services 35 for customers with sufficient purchase history data based on an analysis of such purchase history data for the customer… Alternatively, the e-commerce system 30 may tailor the services 35 for customers with insufficient purchase history data based on demographic data for the customer and demographic data for customers with sufficient purchase history data” for two user classifications of high- and low- activity)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the two classifications based on user activity of Aydin in the combination of Twig and Blau. As Aydin states in [0048] “the classifier 33 may attempt to transform the transaction space in a manner that retains as much information as possible regarding predictive customer purchasing behavior while reducing the dimensionality”. By classifying users based on their activity, the weights assigned by Twig and Blau can be classified by cluster instead of individually to reduce the dimensionality of the recommendations.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Twig in view of Blau and Davis et al. (U.S. Patent No. 10,929,783; hereafter known as Davis).
Regarding claim 6, the combination of Twig and Blau teaches all of the limitations of claim 1 above. As discussed above regarding claim 1, Twig teaches a machine learning technique. However, Twig and Blau do not explicitly teach the machine learning technique being a neural network. Davis teaches:
wherein the machine learning technique comprises a neural network (see Col. 27 lines 46-51 “the data collection module 116 may utilize machine learning algorithms to determine the suitability scores corresponding to individual itineraries 130 each corresponding to a search result. The machine learning algorithms may include supervised learning algorithms (e.g., artificial neural networks”)
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of an artificial neural network of Davis for the generic machine learning technique of Twig and Blau. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Twig in view of Blau and Boyer (U.S. Pre-Grant Publication No. 2007/0299725, hereafter known as Boyer).
Regarding claim 10, the combination of Twig and Blau teaches all of the limitations of claim 1 above. As discussed above regarding claim 1, Blau teaches a subscription value with an amortized portion of monthly periodic fees. Blau further teaches:
computing the amortized value portion of the subscription value by: determining a number of times the time interval repeats between the future experience date and the second date; and computing the amortized value as a function of the monthly cost and the determined number of times (see [0032] “In the first year (e.g., 2001) a new member's profile is established and kept up to date as the member makes periodic dues payments to the Club after paying the one-time enrollment fee. After one membership year the member is entitled to the Right to Use Vacation Interest a one bedroom unit at the Club's home resort or in another affiliated exchange organization resort at a mutually satisfactory time” for determining that 12 monthly payments are required to reach an amortized membership value to enable a user to use a one bedroom unit)
However, Twig and Blau does not explicitly teach determining the amortized value by determining an annual cost and dividing the cost by a specific time interval. Boyer teaches:
determining an annual cost of a subscription of the user; dividing the annual cost by a specified repeated time interval (see [0015] “In an exemplary embodiment, the member prepays an annual fee. In one embodiment, the annual fee is a flat fee” and [0018] “an individual user may sign up for a one-year contract and pay a monthly fee rather than an annual flat fee”)
It would have been obvious to one of ordinary skill in the art at the time of filing to divide an annual membership fee by twelve to obtain a monthly membership fee as taught by Boyer in the monthly membership fee model of Twig and Blau, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would recognize that dividing an annual fee by twelve and starting directly at a monthly membership fee both arrive a monthly fee that a member can be charged.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Twig in view of Blau, “How to Request Multiple Uber Vehicles” (http://www.wikihow.com/Request-Multiple-Uber-Vehicles, hereafter known as WikiHow, accessed as of 03/16/2016) and “A guide for how to use Uber” (https://www.uber.com/us/en/ride/how-it-works/, hereafter known as Uber, accessed as of 01/30/2019.
Regarding claim 15, the combination of Twig and Blau teaches all of the limitations of claim 1 above. Twig further teaches:
receiving a user selection of a visual representation of a given one of the candidate experience related resources via the interface (see [0066] “the search system may receive a user selection from the search results indicating an initial travel reservation”)
reserving the given experience related resource for the user (see [0066] “This intermediary graphical user interface 600 also includes a confirmation user interface element 604 configured to receive input confirming the user's original choice (“Continue with this hotel”)” and [0032] “the search system 105 executes the query and returns any search results back to the client application 106, which renders and displays the search results in an interactive graphical user interface 108 for viewing and making travel reservations corresponding to any of the search results”)
Twig further teaches user profiles to use the system in [0036]. Blau also teaches club members having profile pages in [0026]. Blau further teaches “an exchange this year” in [0041], which implies a booking can only be made once/year. However, the combination of Twig and Blau does not explicitly teach preventing the user from searching for additional experience related resources until the reserved experience related resource expires or is consumed. WikiHow teaches:
and preventing the user from reserving additional experience related resources until the reserved experience related resource expires or is consumed (see Page 1 “Uber does not offer a service to request multiple vehicles from a single account. This is annoying, and it's not what you want to hear, but the harsh reality is that you will need to set up multiple Uber accounts, either on your own, or with the help of members in your party to call more than one car at once” a user account cannot book two rides at one time. The first ride must finish before another can be made)
It would have been obvious to one of ordinary skill in the art at the time of filing to include preventing a user account from reserving two resources at once as taught by WikiHow in the reservation system of Twig and Blau, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
While WikiHow teaches that a second Uber ride cannot be requested at the same time as a first one is ongoing, the combination of Twig, Blau and WikiHow does not explicitly teach that searching is prevented. However, Uber teaches that as part of the requesting process, a ride is searched for (see Page 3 “Enter your destination Open the app and enter where you’re going in the Where to? box. Tap to confirm your pickup location and tap Confirm again to be matched to a driver nearby”). In combination with Twig, Blau and WikiHow, the prevention of requesting a second resource before the first resource is consumed would also prevent the searching for a second resource before a first resource is consumed. 
It would have been obvious to one of ordinary skill in the art at the time of filing to include searching for a resource as part of the requesting process as taught by Uber in the system of Twig, Blau, and WikiHow, since the claimed invention is merely a combination of old elements. Specifically, Examiner notes that both WikiHow and Uber are both describing the functionality of the same user application. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Twig in view of Blau and Benavides (U.S. Pre-Grant Publication No. 2018/0018593, hereafter known as Benavides).
Regarding claim 16, the combination of Twig and Blau teaches all of the limitations of claim 1 above. As discussed above, Twig teaches using machine learning to determine a weight for how likely a user is to select a travel candidate. However, Twig does not teach the machine learning determining an attribute representing a measure of user activeness. Benavides teaches:
wherein the attribute represents a measure of user activeness (see [0122] “The server(s) may analyze this log of geographic user locations to extrapolate and, possibly, through machine learning techniques known in the art, determine customer patterns of behavior (e.g., customer attends all home baseball games and would therefore be interested in season tickets, as seen in FIG. 5)” for machine learning taking historical visits/bookings of users and determining what activities are frequented by a user using machine learning)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the machine learning determining patterns of customer behavior of Benavides into the machine learning technique of Twig. As Benavides states in [0122] “These customer behavior patterns, as well as patterns derived from all customers generally, may also have marketing applications (e.g., cross selling with restaurants in venues at sporting events)”. In combination with Twig and Blau, machine learning that recognized patterns of customer behavior could allow Twig to market some of the other examples of travel reservations listed in Twig [0038] or other affiliated resorts as mentioned in Blau [0017] that are related to the travel service the user is looking for.
Novel/Non-obvious
Regarding claims 3, 12, and 13, the claims are novel/non-obvious over the prior art of record.
Regarding claim 3, the closest prior art is Twig in view of Blau and Rowley et al. (U.S. Pre-Grant Publication No. 2017/0278126, hereafter known as Rowley ‘126). As discussed above, Twig and Blau teach all of the limitations of claim 1, on which claim 3 depends. Regarding the limitations introduced in claim 3, Twig teaches a maximum purchase price in [0047] which the travel resources must be a lower cost than, and Blau teaches a maximum purchase amount based on the subscription value in [0032] (maximum amount/size of condo reservations available based on how long the member has been paying dues). The combination of Twig and Blau does not explicitly teach minimum experience value based on the subscription value, with each of the candidate resources are associated with a first cost that exceeds the minimum experience value. 
Rowley ‘126 teaches a minimum experience value in [0057] “minimum exchange value expected by member $600” that a user of a travel subscription service would expect to receive by using the service. As further recited in [0057] “the $600 discount (minimum exchange value) may be calculated by a yield and pricing engine, taking into account the following factors: amount received for each membership at the resort”. However, while Rowley ‘126 [0057] teaches a minimum experience value based on a subscription value, and that the cost a user pays must meet/exceed the minimum experience value, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rowley ‘126 with the combination of Twig and Blau. Particularly, Rowley ‘126 teaches the minimum experience value in the context of a user trading a week at a timeshare resort for a cruise. The subscription value being used to establish the minimum experience value is the value of the timeshare subscription, not the value of the subscription to the trading platform. This subscription value used to determine the minimum experience value would therefore not be compatible with the membership values taught by the combination of Twig and Blau.
Other prior art also fails to teach these limitations. Farre et al. (U.S. Patent No. 10,229,443; hereafter known as Farre) teaches minimum and maximum prices based upon a calculated target price in Col. 10 lines 49-59 “FIG. 7 is a flow diagram illustrating an example sub-process 700 for selecting an upper price filter value and a lower price filter value for price filtering, according to an implementation. The example sub-process 700 begins by receiving a user specified single price filtering value and a determined price filter range, as in 702. Utilizing that information, the example sub-process 700 determines an initial upper price filter value that is higher than the user specified single price filtering value and an initial lower price filter value that is less than the user specified single price filtering value, as in 704” and shows candidates purchases falling between those limits. However, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the target price of Farre with the membership value taught by the combination of Twig and Blau because the membership value of Twig and Blau functions as the most travel value that a user can reserve, not a starting point for a price range. 
Therefore, while the limitations of claim 3 are taught individually in the prior art, claim 3 as a whole is non-obvious over the prior art.
Regarding claim 12, Twig and Blau teach all of the limitations of claim 1, on which claim 12 depends. As discussed above regarding claim 9, Blau teaches an accumulated value portion of the subscription value. As discussed above regarding claim 3, Twig and Blau both teach maximum purchase amounts for a travel resource. However, the combination of Twig and Blau does not explicitly teach the maximum purchase amount being determined based on an adjusted average of the accumulated value portion and amortized portion. 
Other prior art of record also fails to teach the maximum purchase amount being determined by an adjusted average of the amortized value portion and an accumulated value portion. Rowley et al. (U.S. Pre-Grant Publication No. 2018/0053264, hereafter known as Rowley ‘264) teaches in [0076] determining a member preferred rate for travel resources based on a current and future lifetime value of a member. However, the lifetime values are not explicitly averaged together to determine the member preferred rate, and the lifetime values themselves are not calculated in an analogous way to accumulated and amortized subscription values, instead being adjusted up and down based on user actions as discussed in Fig. 8 and [0087]-[0095]. 
Therefore, claim 12 is distinguished over the prior art of record. 
Claim 13 is distinguished over the prior art of record by virtue of its dependence on novel/non-obvious claim 12
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        9/26/2022